                                                   USDCSDNY
                                                   DOCUMENf
                                                II ELECTRON1CALLy Fn.r:n                        I:
                                                                                                !
UNITED STATES DISTRICT COURT
                                                 i
SOUTHERN DISTRICT OF NEW YORK                   : noc #:
                                                 \
                                                 j.   '
                                                          ,t,'"['
                                                           ).   '
                                                                    -._,-,:
                                                                         -!(t-..-1---)-i-+--~
 UNITED STATES OF AMERICA

              -against-                        00-cr-103 (JSR)
 CARL HALL,                                   ORDER
              Defendant.

JED S. RAKOFF, U.S.D.J.

     On July 7, 2000, Carl Hall was indicted for, and pled

guilty to, participation in a violent drug trafficking

organization called the "Young Guns." He was charged with two

criminal counts:       (1) racketeering activities, including one

murder, two attempted murders, conspiracy to commit murder and

conspiracy to distribute and possess with the intent to

distribute crack, cocaine and heroin in violation of 18 U. S. C.

§ 1962 (c); and (2) conspiracy to distribute a controlled

substance in violation of 21 U.S.C. § 846. Carl Hall now moves

under 18 U.S.C.    §   3582(c) (1) (B)   for a reduction in the term of

his imprisonment based on Section 404(b) of the First Step Act

of 2018, P.L. 115-391,       §   404 (b), 132 Stat. 5194, 5220                         (2018).

     The Court originally sentenced Hall to life imprisonment.

The Court later vacated his sentence in accordance with United

States v. Booker, 543 U.S. 220 (2005), and United States v.

Crosby, 397 F.3d 103 (2d Cir. 2005), and resentenced Hall to a

below·Guidelines sentence of 40 years. In 2009, Hall filed a
motion seeking appointment of counsel and modification of this

sentence, which the Court denied. 00 Cr. 103, ECF No. 62. In

2013, Hall moved for a sentence reduction pursuant to the Fair

Sentencing Act. 00 Cr. 103, ECF No. 71. The Court denied that

motion because the crack cocaine weight had no effect on the

applicable Guidelines offense level. 00 Cr. 103, ECF No. 70.

     Hall's motion for resentencing under the First Step Act is

denied for the same reason his Fair Sentencing Act motion was

denied. Under the First Step Act and Section 3582(c) (1) (B),

courts may reduce the sentences of only those defendants who

were sentenced without the benefit of the Fair Sentencing Act

"to the extent" those defendants' statutory sentencing exposure

would be different under the Fair Sentencing Act's modified drug

weight thresholds. See 18 U.S.C.   §   3582(c) (1) (B)   (providing that

a court "may modify an imposed term of imprisonment to the

extent otherwise expressly permitted by statute"); First Step

Act of 2018, P.L. 115-391, § 404(a)-(b)      (permitting a court to

"impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 .    . were in effect at the time the

covered offense was committed").

     As this Court has already held, "the narcotics count and

[drug possession] racketeering act had no effect on the total

offense level applied at Mr. Hall's sentencing." 00 Cr. 103, ECF

No. 70. The Fair Sentencing Act's reduced drug weight thresholds
thus could have no impact on Hall's sentence now. Accordingly,

resentencing is not warranted under the First Step Act and

Hall's motion is hereby denied.

     SO ORDERED.

Dated:    New York, NY

          January   _j_,   2020         JED S. RAKOFF, U.S.D.J.
